                       1    McCormick, Barstow, Sheppard,
                            Wayte & Camith LLP
                       2    Wade M. Hansard
                            Nevada Bar No. 8104
                       3     wade.hansard@mccormickbarstow. com
                            Jonathan W. Camon
                       4    Nevada Bar No. 10536
                             Jonathan.carlson@mccormickbarstow.com
                       5    Renee M. Maxfield
                            Nevada Bar No. 12814
                       6     renee.maxfield@mccormickbarstow.com
                            8337 West Sunset Road, Suite 350
                       7    Las Vegas, Nevada 89113
                            Telephone:   (702)949-1100
                       8    Facsimile:   (702)949-1101

                       9    Attorneys for GEICO CHOICE INSURANCE
                            COMPANY erroneously sued and served herein
                     10     as GOVERNMENT EMPLOYEES
                            INSURANCE COMPANY
                     11

                     12                                    UNITED STATES DISTRICT COURT

                     13                                          DISTRICT OF NEVADA

                     14

                     15     JENNIE STYLES, individually.                        Case No. 2:18-cv-00052-RFB-PAL

                     16                    Plaintiff,                           STIPULATION AND ORDER TO STAY
                                                                                LITIGATION
                     17            V.


                     18     GOVERNMENT EMPLOYEES
                            INSURANCE COMPANY, individually,
                     19     DOES I-X, and ROE CORPORATIONS I-X,

                     20                    Defendants.

                     21

                     22            Plaintiff, JENNIE STYLES, and Defendant GEICO CHOICE INSURANCE COMPANY

                     23     erroneously sued and served herein as GOVERNMENT EMPLOYEES INSURANCE COMPANY
                     24     ("GEICO"), hereinafter collectively referred to as "the Parties" hereby stipulate to the following and
                     25     move the Court accordingly:
                     26            1.      The parties have entered into an Agreement to have the contractual benefits cause of
                     27     action determined through private binding arbitration.
                     28
McCormick, Barstow,
 Shepparo,Wayte&
     Carruthllp                                                                                              2:I8-cv-00052-RFB-PAL
aSlT W. SUNSET Ra SUTE so
    lASVEOASkNVMm                                       STIPULATION AND ORDER TO STAY LITIGATION
                     1               2.    To effectuatethe Agreement,the Partiesagree and stipulate thattheentirelitigation be
                    2    stayed to allow the Parties to conclusively determine the value of Plaintiffs personal injury claims
                    3    and, accordingly, the extent of his entitlement to contractual benefits.

                    4                4.    It is the intent of the Parties that the Court retain its jurisdiction so as to be able to
                    5    confirm the award as a judgment.

                    6                IT IS SO MOVED AND STIPULATED:

                     7               DATED this23 day ofOctober, 2018
                     8                                                  THE POWELL LA

                     9
                                                                        By
                    10                                                        Paul DrJ^dHflilevadkBarNo. 7488
                                                                              Michael^A Krist^f, N^da Bar No. 7780
                    11                                                        6785 West RusselTRo^, Suite 210
                                                                              Las Vegas, Nevada 89118
                    12                                                        Tel. (702) 728-5500
                                                                              Attorneys for JENNIE STYLES
                    13

                    14
                                     DATED this 0 day of October, 2018
                    15
                                                                        McCORMlCK, B                W, SHERPARD
                    16                                                  WAYTE & OA

                    17                                                  By                           _
                                                                              Wade M^ansard, Nevada Bar No. 8104
                    18
                                                                              Jonathan W. Carlson, Nevada Bar No. 10536
                    19
                                                                              Renee M. Maxfield, Nevada Bar No. 12814
                                                                              8337 West Sunset Road, Suite 350
                    20                                                        Las Vegas, Nevada 89113
                                                                              Tel. (702) 949-1100
                    21
                                                                              Attorneys for GEICO CHOICE INSURANCE
                    22
                                                                              COMPANY erroneously sued and served herein as
                    23                                                        GOVERNMENT EMPLOYEES INSURANCE
                                                                              COMPANY
                    24
                         5346763.1

                    25

                    26

                    27

                    28
MoCormick. Barstow,                                                                                             2:I8-cv-00052-RFB-PAL
  Skb>paro.wayte&
    CARRUIMLLP                                        STIPULATION AND ORDER TO STAY LITIGAITON
UlTW SUNSETROlEUnE 3S0
   lASVPrun NVjmn
                        1                                  ORDER

                        2    IT IS so ORDERED.

                        3    DATED this 13thday of^ December        .,2018

                        4
                                                          ________________________________
                        5                                 RICHARD F. BOULWARE, II
                                                         By
                        6                                 UNITED  STATES
                                                             UNITED        DISTRICT
                                                                    STATES DISTRICT   JUDGE
                                                                                    COURT JUDGE
                                                               or UNITED STATES MAGISTRATE JUDGE
                        7                                 DATED this

                        8

                        9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
MCC(«M1CK, BARSTOW,
  SH£)>PARD,WAY1C&
     carruthllp                                                 3                     2:I8-cv-00052-RFB-PAL
ts37w. suMser no. swte iso
    LASVEOA&NVWm                           STIPULATION AND ORDER TO STAY LITIGATION
